Ingraham, J.
(dissenting):
The defendant was convicted under the second count of an indictment which charged that he “ with intent to defraud, did feloniously utter, dispose of and put off as true” a certain forged note set out in the indictment.
*605The defendant carried on business as a stonecutter and had an account in the Twelfth Ward Bank in the city of Mew York. From May to October, 1897, he had a large number of notes discounted by the bank. Thé defendant having a contract for build-' ing a courthouse in Rensselaer' county and other contracts, ■ the Twelfth Ward Bank made advances from time to time to enable him to carry on his operations.' He had assigned to the bank the money he was to receive for building the courthouse as security for the advances made, the defendant testifying that the course of dealing between himself and the bank was that he would take his own notes to the bank and leave them with it as security for advances; s that the defendant 'made his motes payable to the order of himself, and the bank advanced to him money for his payrolls, the defendant receiving. back the notes when the bank received payments under the Rensselaer courthouse contract; that he also gave to the bank notes of other people payable to his order. The cashier of the Twelfth Ward Bank testified that the first time he saw the forged note in question was on October 13, 1897, when the defendant indorsed it in his presence; that this note was dated October 13, 1897, purported to be made by Thomas Gockerill & Son, payable to the order of the-defendant in thirty days at the West Side Bank, and was indorsed by the defendant. It appeared that on May thirteenth or fourteenth of the same year the defendant presented • v) the bank a note which purported to be signed by Thomas Gock-. erill & Son for $2,500.; that the defendant then said that he was doing work for Mr. Gockerill and that he would like to get the money on the note then presented ; that the note was discounted for the defendant and became due on August 13, 1897; that on that day the defendant came to the bank, brought with him a note for $2,000, dated August 13, 1897, payable two months after date, and which purported to have been made by the same firm, and $521 in cash; that $500 was paid on account of the note for $2,500; the note for $2,000 was discounted, the $21 paying the discount; that on October 13,1897, a Miss Fitzpatrick, an employee of the defendant, brought the note in question to the bank; there was attached to it a ten-dollar bill for the discount; tliat she presented it to the bank and said that the defendant could call later in the day and indorse it, and that the defendant called later on the same day and *606said to the cashier" that a note had been brought there by Miss Fitzpatrick for him to indorse, and the witness gave the defendant the note, who then indorsed it, and the note was discounted for the defendant, the proceeds being applied to the note of August thirteenth. - " -
It being conceded that the note in questipn was forged, the question presented .is whether the defendant uttered it, knowing that it had been forged. There was no evidence'in the case to show who actually forged the note in question. I .think the evidence was amply sufficient to justify a conviction under the indictment. The defendant, however, claims that it was error to admit in evidence transactions relating to two notes purporting to have been made by James Stewart & Go., one indorsed by the defendant, and which he -induced Isaac A. Hopper to have discounted for him, and the other purporting to be made by the same makers, upon which he obtained a loan from Mr. John Hopper. This testimony, in Substance, -was that on the 29th day of July, 1897, the defendant called upon Isaac Hopper and asked him if he could get a note discounted; that he then produced a note of James Stewart & Go. for $3,200 at ninety days; that this note was made-to the order of the defendant; that the defendant indorsed it and delivered it to Hopper, who took it to the Twenty-third Ward Bank, indorsed it and procured its discount by that bank, and turned the proceeds oyer to the defendant; •that on August 9, 1897, the defendant came to John Hopper, a. brother of Isaac A. Hopper, with a note for. $3,200 purporting to be signed by James Stewart & Co. This note was dated July 27, 1897, and was payable to the order of the defendant' three months . after date: • The defendant asked John Hopper to make him a loan upon that note, whereupon Hopper gave him $2,800, the note ’of Stewart &■ Go..'being left with Hopper as security. There was then testimony that the note for $3,200 which Isaac A. Hopper had procured the Twenty-third Wárd Bank to discount had been sent to Buffalo for collection, when notice had been.given to the bank that .there .was some irregularity with the signature, but that on October 23, 1897, the note was paid in New York to the Twenty-third Ward Bank, and that bank then ordered the note returned -from .Buffalo. What subsequently became-of the note does not appear. When the note for $3,200 given to John Hopper on *607August ninth came due, the defendant went to John Hopper, gave him a check for the amount that Hopper had loaned, and received back the Stewart note. "On the following morning (October nineteenth) the defendant again saw John Hopper and told him that the check was not good; that the note was a forgery and that there was no use in presenting the check, as the defendant had not the money to meet it." At that time the defendant said that if Hopper told anybody about the note being a forgery, his family would be disgraced and he felt like jumping off the dock. He (defendant) said that he had to do it; that he was in close quarters and needed the money very bad ; that he had a note for $3,200 that Mr. Isaac A. Hopper had indorsed and had discounted at the Twenty-third Ward Bank, whereupon Hopper gave him a check for $3,200 to meet the note in the bank, the discount of which had been procured by Isaac A. Hopper. This evidence was all objected to by the defendant, the objection was overruled, and the defendant excepted.
In considering the admissibility of this evidence, we must keep in mind that the question for the jury to determine was whether, when the defendant presented this note for discount at the Twelfth Ward Bank he knew that it was forged. That his employee presented the note for discount, that he indorsed it, that it was discounted by the bank for him, that he received the proceeds and' that the note was forged, is all conceded. Irrespective of this évidenee as to the Stewart notes, the evidence was amply sufficient to justify the jury in finding that the defendant knew the note in question was forged. This-was the third note of the same makers that had been discounted by the defendant at this bank which was forged. The first forged note was presented by the defendant for discount on May 13 or 14, 1897, and was for $2,500. When that note came due the defendant took a note for $2,000 to the bank purporting to have been made by the same makers, which was also forged, and obtained its discount, the proceeds being applied to take up the first forged note. When the second forged note, came due, the defendant presented another forged note of the same maker, which is the note in question, procured its discount and with it took up the second forged note. Assuming that it may have been possible that the defendant had been deceived as to one note, as there is no claim that either of these notes was obtained, from the makers, and that the forgery *608must have been committed by somebody connected with the defendant and solely for his benefit, it is improbable that all three notes could have been forged, discounted by the bank for the defendant, and provision made for their payment without presenting them to the makers, without a knowledge of the defendant as to their'character. That he had extended his operations so as to procure the discount of notes of other persons which were forged, and his admission to those whom he had defrauded of the forgery of the notes, was undoubtedly important evidence in the minds of the jury of his guilty knowledge as to the note in question.
The rule that upon the trial of an indictment charging a specific crime evidence of other crimes is not admissible, has been recognized as one of the most beneficent rules of the common law preventing the conviction of a defendant because of his bad character or because lie had been guilty of crimes other than the crime for which he was being tried; but it has always been recognized that the mere fact that evidence would tend to prové the commission of another crime does not make it incompetent if it bears directly upon the guilt of the defendant of the crime for which he is being tried. The question always is whether the facts sought to be proved bear upon the guilt or innocence of the defendant of the crime for which he is being tried. This question is discussed in People v. Molineux (168 N. Y. 264). In that case the defendant was convicted of killing one Katharine J. Adams, and the question presented to the court was whether an attempt to kill one Barnet by the same means which were employed in the death of Mrs. Adams was competent for the purpose of proving his guilt of the crime "of killing Mrs. Adams as charged in the indictment. The court recognizes tlie rule that it is not permitted to show the defendant’s former character, or to prove his guilt of Other crimes merely for the purpose of raising a presumption that he who would commit' them would be more apt to- commit the crime in question. The exceptions to this rule are then referred to, the court saying: “ The exceptions to the rule cannot be stated with categorical precision. Generally speaking, evidence of other crimes is competent to prove the specific -crime charged when it tends to establish < (1) motive; (2) intent; (3) the absence of mistake or accident; (4) a common scheme or plan embracing the commission of two or more crimes so related to each other *609that proof of one tends to establish the others; (5) the' identity of the person charged with the commission of the crime on trial.” This does not purport to be a complete statement of cases in which evidence of a crime other than that charged in the indictment,is competent, but it seems to me it would be more correct to say that evidence of a crime other than that charged in the indictment is never competent where it is offered solely to establish the bad character of the defendant or the commission of other crime. The evidence is competent when it tends to convict the defendant of the crime for which he is being tried. If it is competent upon that issue then the mere fact that it tends to show that the defendant is guilty of another crime does not make it incompetent. If not competent evidence as fairly tending to convict the defendant of the crime charged in the indictment, it is not competent.
In People v. Everhardt (104 N. Y. 591) the competency of such evidence when the question is of the defendant’s knowledge of the character of the forged instrument which he was charged with uttering was directly passed upon. Judge Earl, in delivering the opinion of the court in that case, said: (“ Upon the trial, the people were allowed to prove against the objection of the defendant, the uttering of other forged checks by him upon other occasions. In this there was no error. ■ The defendant by his plea of not guilty had put in issue everything which it was incumbent upon the people to prove. They had no direct or positive evidence that he per'sonally forged the check which.he uttered, and it was open for him to show that at the time he uttered it he had no knowledge that it was forged, and was therefore innocent of mime; and for the purpose of showing the prisoner’s guilty knowledge in such cases it has always been held competent to prove other forgeries. * * * Such proof is not received for the purpose of showing other crimes than that charged in the indictment, but for the purpose of showing the guilty knowledge and intent which are elements of the crime charged, and it can be considered by the jury only for that purpose. Although the evidence of G-aylord, corroborated as it was, as to the guilty knowledge of the defendant, was quite clear and convincing, yet the people were not bound to rest upon a prima facie case, but had the right to confirm that evidence by the proof as to the utter*610ing of other forged checks.” In that case, as. in the case now before us, the evidence was introduced to show knowledge of the defendant that the note that he procured to be discounted was forged; it seems to mé to he controlling authority that evidence that at about, the same time the defendant- had Uttered other forged instruments'- of the same character was competent, evidence upon, the cpiestion of . .guilty knowledge.
The defendant, however, claims that this case has been overruled by the case of People v. Weaver (177 N. Y. 434). The -facts of that case are discussed in the opinion of Judge O’Brien, but his opinion was not adopted by the court,, the majority of the court stating:. “ As the facts in this case are sufficiently narrated in the opinions of Judges O’Brien and Werner, we think it necessary simply to state • the various questions presented by this appeal and our determination-of the same without comment or discussion ; ” and it was then held that it was error to allow a witness to refer to •the other notes alleged to be forged but which did not purport to ,be indorsed by Davis. The issue in that case, however, was different from that presented in the case at' ,bar, for in- that case the defendant admitted forging the note and having it discounted, but alleged that she understood that she had, authority, from Davis whose indorsement she forged. -As to whether or not she actually had such authority, or whether she honestly and in good faith believed she had, Was an entirely different question from that presented here, namely, whether a note coneededly forged was pre sented to the bank without knowledge of ' the fact that it was forged. Whether the defendant in the: Weaver case had or -had not. , forged other notes was not material upon the question as to whether she actually had or supposed that she had authority to sign Dávis’ name as indorser of the note; but this case comes within the principle1 established in the Everhardt case, where the question of guilty- , knowledge was presented^ and' I think that evidence that the. defendant, about the same time that he'Úttered the forged note, for the utterance of which he is being tried,: presented and procured- the discount of other forged instruments which he admitted he knew were forged when he procured their discount, was competent. In -Judge O’Brien’s opinion in the Weaver,case the distinction is taken, ■for there he says: “ It is clear that upon the single issue raised-by the *611defendant, namely, that there was no intent on her part to defraud, that she acted in good faith and in the honest belief that she had a right to do what she did, this testimony as to the other indorsements must have greatly embarrassed the defendant upon the trial of the only issue in the case, and must have tended to prejudice and mislead the jury.” In the dissenting opinion of Judge Werner, after citing the Everhardt case, he says : “ Intent is a state of mind, and that is a thing not provable by direct evidence. This is the reason for the rule that in all casesi where the scienter or quo animo, is requisite to and constitutes a necessary and essential part of the crime with which a person is charged, and proof of guilty knowledge is indispensable to establish his guilt in regard to the transaction in question, testimony of such acts, conduct or declarations of the accused as tend to establish such knowledge or intent is competent, notwithstanding they may constitute in law a distinct crime,” and from this statement of the rule, as I understand it, there was no dissent. I do not think, therefore, that it was error to admit the transactions in relation to the Stewart notes.
There is also another question relied upon by the defendant which related to the exclusion of his testimony in relation to the Oockerill notes. The defendant was called as a witness on his own behalf. He stated that he was not in Hew York on the thirteenth day of October, the day on which it was alleged he indorsed the note in question; that he was in Troy on October eleventh, stayed in Troy until Wednesday, thirteenth, and on that day went to his quarry and stayed there until the fifteenth, when he left for Boston, and arrived in Hew York late Saturday evening, October sixteenth; that the following Monday he went to the bank and indorsed three notes which had been left at the bank for discount to be indorsed by him when he returned, and among these three notes was the Oockerill note in question ; that he first knew that the note was not what it purported to be on Hovember thirteenth, when it became due ; that he knew nothing about the $2,500 note purporting to be made by Oockerill and which was discounted on May thirteenth ; that he had no recollection of. going to the bank on the thirteenth of August and no recollection of the note for $2,000 which was discounted by the bank on that day. Hpon cross-examination he gtated that he would neither deny nor affirm that he indorsed the. *612Cockerill note for $2,500, but he simply had no recollection of indorsing or discounting it ; that when he indorsed the Cockerill note on October eighteenth he thought that his office had received that note as a collection and that it had been placed in the bank.for discount — that some one in his employ had collected the note as a payment on account of money due from Cockerill to him and had left.it at the banlc-to be discounted. Upon redirect examination he was asked- whether the note in question which he was accused of having uttered was taken to the bank by his direction, and he said : “ The note was taken to the bank by my direction.” Subsequently he corrected that and said that ¡he did not know anything about the Cockerill note being taken tó' the bank; that October eighteenth was the first time he knew the note was there.; that on FT-ovember thirteenth, when the note became due, he was informed by the president of the bank that there was an informality about it and he returned to his office "and had a conversation with Hiss Fitzpatrick. He was then asked about his interyiew with Miss Fitzpatrick, with the president of the bank, and with Hr. Oockerill. These questions were objected to and excluded, but this evidence was all incompetent. It would have been quite competent to prove that at the time he indorsed the note in question, or prior thereto, he had any conversation with Hiss Fitzpatrick, or the defendant, or any one, as to the character of notes to show what knowledge he had at the time about the notes when they were discounted, but Conversations' with these people a month aftewards, when the note came due, had no relation to his knowledge on the thirteenth day of October, when it was shown by the People’s testimony that he had indorsed the note. He was allowed to testify as to his' relations to this note and the other notes'of Cockerill that were discounted for him by the Twelfth Ward Bank. ' He had testified that he had no knowledge of either of the Cockerill notes discounted prior to the one in question, and had no knowledge of this note until October eighteenth, when he indorsed it, and then supposed it was a collection from Cockerill given in payment of money that was due to him.. He also testified that when he had this interview with Hiss Fitzpatrick, after FTovember thirteenth, when this note was due, it was the first knowledge or information that he had that this note was a forgery»
*613There were many other objections and exceptions taken by the defendant to rulings upon questions of evidence, but none of them require consideration ; and my conclusion is that the evidence was amply sufficient to justify the verdict of the jury, and that no error was committed which would require us to reverse the judgment.
The judgment appealed from should be affirmed.
McLaughlin, J., concurred.
Judgment reversed, new trial ordered. Order filed.